Title: From George Washington to the Pennsylvania Council of Safety, 19 January 1777
From: Washington, George
To: Pennsylvania Council of Safety



Gentlemen
Head Quarters Morris Town January 19th 1777

The readiness which the Militia of Penna have shewn by engaging in the service of their Country at an inclement season of the Year, when my Army was reduced to an Handfull of Men, and our affairs in the most Critical situation, does great Honor to them and to your State: But altho’ they have contributed greatly to the success, which has lately attended our Arms, I must inform you, that with pain I hear they have determined to return home. Most of the City Militia have determined

to Stay some days longer; they must then be discharged, as I am well informed they are generally in want of almost every Necessary—I must depend chiefly this Winter on the Militia to enable me to act offensively, or even to make a Stand, & therefore sincerely wish they could have been prevailed upon to serve ’till they could have been relieved by the Troops now raising by the Continent—There now is the fairest Opportunity of totally destroying the Brittish Army, or at least of delaying their Operations in the spring, ’till we may be prepared to oppose them by regular Troops. As it is a Matter of the highest Importance, That your Militia should be put on such a footing as will fully answer the Exigency of our Affairs at this time, I do most earnestly recommend, that such spirited and Effectual Measures may be adopted as will soonest Accomplish this great and Necessary Work.
As there is not the least doubt at present, That the principle Object of the Enemy is to get Possession of the City of Philadelphia, it is absolutely Necessary, that Every person able to bear Arms (except such as are conscientiously scrupulous against it in every case) should give their personal service, and whenever a part of the Militia is required only, either to join the Army or find a Man in their place—In order to effect this, I beg you will order the Whole Militia of your State to be enrolled & Completely equiped, That one half at least may proceed to join the Army with all Possible expedition. Those who have done their Tour of Duty already to be excused, but those who have not, should be obliged to come forth or hire a proper person in their place, and to remain ’till the first of April, unless sooner discharged by the Commander in Chief.
You may be Assured that nothing but the United efforts of every State in America can save us from disgrace & too probably from ruin. The Army is much reduced since we left Trenton, and the Many that will be discharged in a few days will so weaken our Force, that it will be impossible to oppose the Enemy with success, should they advance towards us, or do any essential service if they should move towards Philadelphia. As I can not expect our situation can long be a secret to the Enemy, there is no doubt but they will avail themselves of it, and take the Advantage of our Weakness—When any of your Militia are coming forward, I beg you will inform them, That the time for which they engage to serve, is to begin when they join the Army.
The want of a regular, well established Government in your State has greatly Obstructed the public service. I therefore recommend That some Authority be immediately exerted to draw forth your whole strength. I am Gentleman Yr most Obedt Hble Servt

Go. Washington

